Appeal from a judgment of the County Court of Cortland County, rendered July 19, 1974, upon a verdict convicting the defendant of the crimes of burglary in the third degree and possession of burglar’s tools. Following the guilty verdict, the defendant was sentenced to a term of imprisonment of two to four years. The evidence of guilt was overwhelming. Accordingly, assuming arguendo that the error committed by the Trial Judge in regard to his refusal to grant inspection of the police reports to the attorney for the codefendant Paige (see People v Paige, 48 AD2d 6) was applicable to the defendant Gilligan, such error, if any, was harmless (see People v Rosario, 9 NY2d 286). Judgment affirmed. Herlihy, P. J., Greenblott, Main, Larkin and Reynolds, JJ., concur.